United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1928
                                   ___________

Debra Lasseter,                        *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Southern District of Iowa.
Dolgencorp, L.L.C., doing business     *
as Dollar General Store; Kristine      * [UNPUBLISHED]
McSparin,                              *
                                       *
            Appellees,                 *
                                       *
Dollar General Store,                  *
                                       *
            Defendant.                 *
                                  ___________

                             Submitted: January 6, 2012
                                Filed: January 20, 2012
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Debra Lasseter, an African American, appeals the district court’s1 adverse grant
of summary judgment in her civil action alleging that, on account of her race, she was


      1
        The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
accused of shoplifting; was stopped, detained, questioned, and searched by police; and
was banned from shopping at certain Dollar General Stores. After careful de novo
review of the record, see Tusing v. Des Moines Indep. Cmty. Sch. Dist., 639 F.3d 507,
514 (8th Cir. 2011), we find no trialworthy issues on any of the claims that Lasseter
raises. Accordingly, the judgment is affirmed. See 8th Cir. R. 47B. We deny the
motion for sanctions.
                       _________________________________




                                         -2-